Exhibit 10.2

ATLAS AIR WORLDWIDE HOLDINGS, INC.

2013 LONG TERM CASH INCENTIVE PROGRAM

Approved by Compensation Committee: February 25, 2013



--------------------------------------------------------------------------------

ATLAS AIR WORLDWIDE HOLDINGS, INC.

2013 LONG TERM CASH INCENTIVE PROGRAM

Section 1. Purpose.

The purpose of the Program is to set forth certain terms and conditions
governing cash awards made under Atlas Air Worldwide Holdings, Inc.’s (“AAWW” or
the “Company”) 2007 Incentive Plan, as amended (the “Plan”). The Program shall
be treated for all purposes as a sub-plan or arrangement for the grant of Cash
Awards under the Plan and shall be subject to the Plan, which is incorporated
herein by reference. Awards under the Program are intended to qualify for the
performance-based compensation exception to the limitations on tax deductibility
imposed by Section 162(m) of the Code and together with the applicable terms of
the Plan and Program shall be construed accordingly. The Program shall be
effective as of January 1, 2013, and shall be applicable for the 2013-2015
Performance Period. Capitalized terms not defined herein shall have the meanings
given in the Plan.

Section 2. Definitions.

2.1. Award shall mean an opportunity to earn benefits under the Program.

2.2. Atlas shall mean AAWW or its subsidiaries.

2.3. Board shall mean the Board of Directors of AAWW.

2.4. Beneficiary shall mean a Participant’s beneficiary designated pursuant to
Section 8.

2.5. Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.6. Committee shall mean the Compensation Committee of the Board.

2.7. Determination Date shall have the meaning specified in Section 6.2.

2.8. Eligible Participant means any of the Chief Executive Officer, President,
Executive Vice Presidents, Senior Vice Presidents, Vice Presidents and Staff
Vice Presidents of AAWW and Atlas Air, Inc., and such other Atlas officers as
may from time to time be designated by the Committee.

2.9. Participant shall mean any Eligible Participant during such Eligible
Participant’s period of participation in the Program.

2.10. Performance Period shall mean January 1, 2013 through December 31, 2015.

2.11. Program shall mean this Atlas Air Worldwide Holdings, Inc. 2013 Long Term
Cash Incentive Program, as it may be amended from time to time.

 

1



--------------------------------------------------------------------------------

Section 3. Administration.

The Program shall be administered by the Committee in accordance with and
subject to the provisions of Section 3 of the Plan.

Section 4. Participation.

Each individual who is employed as an Eligible Participant on the first day of
the Performance Period shall participate in the Program. An individual who first
becomes employed as an Eligible Participant on or prior September 30, 2013
(March 31, 2013 in the case of an individual whose Award is intended to qualify
for the performance-based compensation exception to the limitations on tax
deductibility imposed by Section 162(m) of the Code), may participate in the
Program in the discretion of the Committee (or, in the case of offices below the
level of Senior Vice President, its delegate). An individual employed by Atlas,
including an Eligible Participant, may be awarded incentive compensation outside
the Program in lieu of or in addition to awards, if any, under the Program.

Section 5. Section 5: Determination of Awards.

5.1. Target Bonus Award. The target cash bonus payable under an Award for the
Performance Period will be the amount established by the Committee (or, in the
case of offices below the level of Senior Vice President, its delegate), for
each Participant classification (the “Target Bonus Amount”).

5.2. Performance Measures. Payment of a cash bonus Award is conditioned upon
written certification by the Committee of satisfaction of the achievement of
certain relative ROIC and EBITDA Growth levels as described below (the
“Performance Criteria”) during the period beginning January 1, 2013 and ending
December 31, 2015 (the “Performance Period”), as compared to the ROIC and EBITDA
Growth of the companies listed in Annex A attached hereto (the “Peer Companies”)
for the same period.1 The actual cash bonus Award amount (the “Payable Amount”)
shall be determined in accordance with Annex B hereto (the “Performance Plan
Matrix”). Each cell of the Performance Plan Matrix sets forth in percentage
terms the amount of the Target Bonus Amount that will become the Payable Amount.
By way of example only, at 100% achievement, the Participant will receive as the
Payable Amount the Target Bonus Amount; at 200% achievement the Participant will
receive as the Payable Amount 200% of the Target Bonus Amount; at 72%
achievement, the Participant will receive as the Payable Amount 72% percent of
the Target Bonus Amount; and at zero percent achievement, the holder will not be
entitled to receive any Payable Amount. In no event shall the Payable Amount
exceed, for any Participant, the maximum amount specified in Section 4(c) of the
Plan.

(1) ROIC for the Company shall be measured against ROIC for the Peer Companies
as set forth in the Performance Unit Plan Matrix. “ROIC” for the Company and
each Peer Company shall mean a fraction where the numerator is cumulative NOPAT
over the Performance Period and the denominator is Average Invested Capital
(calculated as the

 

1 

For peer companies not on a December 31 fiscal year, the average mentioned in
Section 2 shall be calculated for the twelve month period ended December 31.

 

2



--------------------------------------------------------------------------------

average of capital for 2013, 2014 and 2015), in each case calculated in
accordance with generally accepted accounting principles (“GAAP”). “NOPAT” is
defined as operating income minus Cash Tax Paid. “Cash Tax Paid” is defined as
income taxes as reflected on the income statement minus deferred taxes as
reflected on the cash flow statement. “Average Invested Capital” is defined as
the average of the beginning and ending Invested Capital during the year.
“Invested Capital” is defined as capital lease obligations, plus short and long
term debt plus total stockholders equity minus an amount equal to cash and cash
equivalents. Invested Capital shall exclude investment amounts associated with
aircraft acquisition until the first time that such aircraft is flown under a
customer contract at which time all amounts accrued with respect to such
aircraft shall be considered in the Average Invested Capital calculation from
such date. Invested Capital shall be reduced by the amount of any investments
held in the Company’s direct or indirect debt securities that remain outstanding
and that have not otherwise been defeased.

(2) EBITDA Growth for the Company shall be measured against EBITDA Growth for
the Peer Companies as set forth in the Performance Unit Plan Matrix. “EBITDA”
shall mean income from continuing operations, before interest, income taxes,
depreciation expense and amortization expense. EBITDA Growth for the Company and
each Peer Company shall be calculated by averaging the percentage increase or
decrease in EBITDA for each of the three years ended December 31 in the
Performance Period. EBITDA increase or decrease for each twelve month period
shall be calculated by subtracting EBITDA for the twelve months ended
December 31 for the prior year from EBITDA for the twelve months ended
December 31 for the current year and dividing the resulting difference in EBITDA
by the EBITDA for the twelve months ended December 31 for the prior year. This
calculation will be performed for the Company and for each Peer Company.

(3) The calculations for ROIC and EBITDA shall be adjusted for the following
non-recurring items to the extent reflected on the Company’s or the peer
companies’ financial statements: (i) any loss or gain resulting from the early
extinguishment of debt, (ii) the cumulative effect of a change in accounting
principles, (iii) asset impairment charges or (iv) extraordinary items under
GAAP. These adjustments shall be made on an “After-tax basis” with respect to
ROIC and on a pre-tax basis with respect to EBITDA. “After-tax basis” shall mean
the product of the amount of each non-recurring item times the difference
between one and the cash tax rate as published in the Company’s and each peer
group company’s annual report on Form 10-K or Quarterly Report on Form 10-Q, as
applicable, for the respective fiscal year or 12 month measurement period. The
ROIC ratio will exclude the unconsolidated results of Polar Air Cargo Worldwide.

Section 6. Payment of Awards under this Program.

6.1. General. A Participant will be entitled to receive payment, if any, under
an Award if the Participant is still employed by Atlas on December 31, 2015. A
Participant will receive an Award in the manner and at the times set forth in
Sections 6.2, 6.3 and 6.4.

6.2. Time of Payment. Any Payable Amount for an Award for the Performance Period
shall be paid by Atlas within two weeks following certification by the Committee
(as required by Section 162(m) of the Code) as to achievement of the performance
goal (the “Determination Date”) following the completion of the year-end audit
for the last year of the Performance Period, but in no event later than
December 31, 2016.

 

3



--------------------------------------------------------------------------------

6.3. Form of Payment. All Payable Amounts for an Award shall be paid in cash.

6.4. Termination of Employment.

(a) General. Except as provided otherwise in this Section 6.4, a Participant
whose employment terminates for any reason prior to the last day of the
Performance Period shall forfeit such Award.

(b) Death or Termination by Reason of Disability. In the event of death or a
termination by the Company of the Participant’s employment with the Company or
its Subsidiaries (a “Termination of Service”) by reason of the Participant’s
Disability occurring after January 1, 2013, but before the end of the
Performance Period, the portion of the Award that will be payable is calculated
by dividing the number of days from January 1, 2013 until the date of
Termination of Service by reason of Disability or death, by the total number of
days in the Performance Period, and multiplying that fraction by the Payable
Amount. Subject to Section 7, the reduced (prorated) Payable Amount, if any
(calculated as provided in Section 5.2) shall not be payable until after the
Determination Date. For purposes of this Agreement, a Termination of Service
shall be deemed to be by reason of “Disability” if upon such Termination of
Service, the Participant shall have been continuously disabled from performing
the duties assigned to the Participant for a period of not less than six
consecutive calendar months and such Disability shall be deemed to have
commenced on the date following the end of such six consecutive calendar months.

(c) Termination by the Company Not For Cause. In the event of Termination of
Service of the Participant by reason of an involuntary termination by the
Company and its Subsidiaries not for Cause occurring after the date hereof, but
before January the end of the Performance Period, the portion of the Award that
will be payable, if any, is calculated by dividing the number of days from
January 1, 2013 until the date of the Termination of Service by reason of an
involuntary termination not for Cause, by the total number of days in the
Performance Period, multiplied by the Payable Amount. Subject to Section 7, the
reduced (prorated) Payable Amount, if any (calculated as provided in Section 5.2
shall not be delivered until after the Determination Date. For purposes of this
Agreement, “Cause” shall mean (i) the Participant’s refusal or failure (other
than during periods of illness or disability) to perform the Participant’s
material duties and responsibilities to the Company or its Subsidiaries,
(ii) the conviction or plea of guilty or nolo contendere of the Participant in
respect of any felony, other than a motor vehicle offense, (iii) the commission
of any act which causes material injury to the reputation, business or business
relationships of the Company or any of its Subsidiaries including, without
limitation, any breach of written policies of the Company with respect to
trading in securities, (iv) any other act of fraud, including, without
limitation, misappropriation, theft or embezzlement, or (v) a violation of any
applicable material policy of the Company or any of its Subsidiaries, including,
without limitation, a violation of the laws against workplace discrimination.

 

4



--------------------------------------------------------------------------------

(d) Other Terminations of Service. Except as provided for herein or in the Plan,
any Termination of Service of the Participant occurring prior to the end of the
Performance Period (including a Termination of Service initiated by the
Participant) and before a Change in Control of the Company, shall result in the
immediate and automatic termination and forfeiture of the Award.

Section 7. Change in Control.

In the event the Company undergoes a Change in Control, Awards will be
determined and paid in accordance with this Section 7 based on the assumption
that the Company has achieved a level of 200% on the Performance Plan Matrix for
the Performance Period. Payable Amounts will be paid in full in connection with
and immediately before a Change in Control. For purposes of this Program,
“Change in Control of the Company” shall mean a “change in control event” (as
that term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) with
respect to the Company, which generally will include the following events,
subject to such additional rules and requirements as may be set forth in the
Treasury Regulations and related guidance:

(1) a transfer or issuance of stock of the Company, where stock in the Company
remains outstanding after the transaction, and one person, or more than one
person acting as a group (as determined under the Treasury Regulations),
acquires ownership of stock in the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company (however, if a person or group
is considered to own more than 50% of the total fair market value or 30% of the
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group will not be considered a change in control for
purposes of this Section 7);

(2) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% of the total
voting power of the Company), then the acquisition of additional control will
not be considered a change in control for purposes of this Section 7);

(3) the replacement of a majority of members of the Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the appointment or election; or

(4) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company, as
determined under the Treasury Regulations (however, a transfer of assets to
certain related persons, as provided under the Treasury Regulations, or to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, will not be considered a change in control for purposes of this
Section 7).

 

5



--------------------------------------------------------------------------------

Section 8. Beneficiary Designation.

8.1. Designation and Change of Designation. Each Participant shall file with
Atlas a written designation of one or more persons as the Beneficiary who shall
be entitled to receive the Award, if any, payable under the Program upon the
Participant’s death. A Participant may, from time to time, revoke or change his
Beneficiary designation without the consent of any prior Beneficiary by filing a
new designation with Atlas. The last such designation received by Atlas shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by Atlas prior to the Participant’s
death, and in no event shall it be effective as of any date prior to such
receipt.

8.2. Absence of Valid Designation. If no such Beneficiary designation is in
effect at the time of a Participant’s death, or if no designated Beneficiary
survives the Participant, or if such designation conflicts with law, the
Participant’s estate shall be deemed to have been designated as the
Participant’s Beneficiary and shall receive the payment of the amount, if any,
payable under the Program upon his death. If Atlas is in doubt as to the right
of any person to receive such amount, Atlas may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
Atlas may pay such amount into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Program and Atlas
therefor.

Section 9. General Provisions.

9.1. Plan to be Unfunded. The Program is intended to constitute an unfunded
incentive compensation arrangement. Nothing contained in the Program, and no
action taken pursuant to the Program, shall create or be construed to create a
trust of any kind. A Participant’s right to receive an Award shall be no greater
than the right of an unsecured general creditor of Atlas. All Awards shall be
paid from the general funds of Atlas, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
Awards. There shall not vest in any Participant or Beneficiary any right, title,
or interest in and to any specific assets of Atlas.

9.2. Section 409A of the Code. Awards under the Program are intended to satisfy
the requirements of Section 409A of the Code and shall be construed and
administered accordingly. Notwithstanding anything to the contrary in this
Program, if at the time of the Participant’s termination of employment, the
Participant is a “specified employee,” as defined below, any and all amounts
payable under this Program on account of such separation from service that
constitute deferred compensation and would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) month period
or, if earlier, upon the Participant’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section 1.409A-1(b), as determined by Atlas in its
reasonable good faith discretion or (B) other amounts or benefits that are not
subject to the requirements of Section 409A. For purposes of this Program, all
references to “termination of employment” and

 

6



--------------------------------------------------------------------------------

correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury regulations after giving
effect to the presumptions contained therein), and the term “specified employee”
means an individual determined by the Atlas to be a specified employee under
Treasury regulation Section 1.409A-1(i). Notwithstanding anything to the
contrary in the Program, neither the Company, nor any affiliate, nor the
Committee, nor any person acting on behalf of the Company, any affiliate, or the
Committee, shall be liable to any Participant or to the estate or beneficiary of
any Participant or to any other holder of an Award by reason of any acceleration
of income, or any additional tax, asserted by reason of the failure of an Award
to satisfy the requirements of Section 409A or by reason of Section 4999 of the
Code; provided, that nothing in this Section 9.3 shall limit the ability of the
Committee or the Company to provide by separate express written agreement with a
Participant for a gross-up payment or other payment in connection with any such
tax or additional tax.

9.3. Rights Limited. Nothing contained in the Program shall give any Eligible
Participant the right to continue in the employment of Atlas, or limit the right
of Atlas to discharge an Eligible Participant.

9.4. Governing Law. The Program shall be construed and governed in accordance
with the laws of the State of New York.

9.5. Taxes. There shall be deducted from all amounts paid under the Program all
federal, state, local and other taxes required by law to be withheld with
respect to such payments.

Section 10. Amendment, Suspension, or Termination.

The Committee reserves the right to amend, suspend, or terminate the Program at
any time.

 

7



--------------------------------------------------------------------------------

Annex A

Peer Group

 

AERCAP AIRCASTLE LIMITED ARKANSAS BEST CORPORATION AIR TRANSPORT SERVICES GROUP
(ATSG) BRISTOW GROUP CSX CORPORATION DELTA AIRLINES GATX CORPORATION HORIZON
LINES, INC. J.B. HUNT TRANSPORT SERVICES, INC. JETBLUE AIRWAYS KANSAS CITY
SOUTHERN MATSON, INC. NORFOLK SOUTHERN PARKER DRILLING COMPANY REPUBLIC AIRWAYS
RYDER SYSTEMS, INC. SKYWEST AIRLINES SOUTHWEST AIRLINES TAL INTERNATIONAL
TIDEWATER INC.

 

8



--------------------------------------------------------------------------------

Annex B

Performance Unit Plan Matrix

 

         Performance Relative to Peer Group: ROIC         

  Bottom  

  Quartile  

  

  26th – 44th  

Percentile

  

  45th – 55th  

Percentile

  

  56th – 75th  

Percentile

  

Top

Quartile

Performance Relative to Peer Group: EBITDA Growth

 

Top

Quartile

   100%    135%    150%    175%    200%  

56th – 75th

Percentile

   75%    100%    135%    150%    175%  

45th – 55th

Percentile

   50%    75%    100%    135%    150%  

26th – 44th

Percentile

   0%    50%    75%    100%    135%  

Bottom

Quartile

   0%    0%    50%    75%    100%

For measurement purposes, the 45th to 55th percentile box of Annex B (“Center
Box”), as well as the 26th – 44th percentile and the 56th – 75th percentile
boxes, will be populated with four companies and the top quartile and the bottom
quartile will be populated with five companies, for a total of twenty-two
companies, which includes the peer group companies and the Company.

If ROIC or EBITDA information is unavailable for one of the companies listed
above, then such company shall be omitted from the peer group and from any and
all calculations under this Agreement, and the companies comprising the Center
Box will be accordingly reduced. If another company shall be omitted from the
peer group, the Center Box will then again be reduced by one company, and if a
further reduction is required, the 26th to 44th percentile box of Annex B will
then be reduced by one company, and then the 56th to 75th percentile box of
Annex B, and then again 26th to 44th percentile box of Annex B, and so on.

 

9